 

Exhibit 10.4

 

CHANGE OF CONTROL AND NON-COMPETE AGREEMENT

 

THIS CHANGE OF CONTROL AND NON-COMPETE AGREEMENT (this “Agreement”) is entered
into as of the 16th day of March, 2018, by and between First Federal Bank of the
Midwest, a federal savings bank (the “Company”), and Gregory R. Allen, an
individual (the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Employee is currently employed by the Company;

 

WHEREAS, as a result of the skill, knowledge and experience of the Employee, the
Company believes it is in the best interest of the Company to provide the
Employee with a sense of security to encourage the Employee to remain an
employee of the Company; and

 

WHEREAS, the Employee is currently covered by an employment agreement dated
September 27, 2007 (the “Employment Agreement”) which is currently scheduled to
expire on December 31, 2019;

 

WHEREAS, the Company and the Employee desire to enter into this Agreement, to be
effective as of the expiration of the Employment Agreement, provided that
Employee is actively employed by the Company at that time, to set forth their
understanding as to their respective rights and obligations in the event of the
termination of Employee's employment under the circumstances set forth in this
Agreement;

 

WHEREAS, the Company and Employee wish to document the Employee’s consent to
Employee’s transfer to a new position with the Company on the terms set forth in
Exhibit A and to acknowledge that the change in Employee’s role and compensation
shall not constitute “good reason” under sections 1(j) and 5(d) of the
Employment Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Company and the Employee hereby agree as follows:

 

1.             Term. The term of this Agreement shall begin upon expiration of
the Employment Agreement, provided that Employee is actively employed by the
Company at that time, and shall continue through December 31, 2020, unless
sooner terminated for Just Cause, as defined in this Agreement. This Agreement
shall automatically renew for additional one year periods following the original
term, at the end of each subsequent one year period, upon the same terms and
conditions unless the Company provides at least 30 days prior notice of its
intent not to renew.

 



 

 

 

2.             Termination of Employment.

 

(a)           Termination by the Company in Connection with a Change of Control.
In the event that the employment of the Employee is terminated by the Company,
or its successors or assigns, at any time during the term of this Agreement for
any reason other than Just Cause within six months prior to a Change of Control
(hereinafter defined) or within one year after a Change of Control and provided
that Employee has executed a Release pursuant to Section 2(g) below, then the
following shall occur:

 

(i)       The Company shall promptly pay to the Employee or to his
beneficiaries, dependents or estate an amount equal to two times the Employee's
current annual base salary and two times the Employee’s five year average annual
short term cash bonus;

 

(ii)       The Company shall pay the premiums required to maintain coverage for
the Employee and his eligible dependents under the health insurance plan of the
Employer in which the Employee is a participant immediately prior to the Change
of Control of the Company in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, until the earliest of (A) the first
anniversary of the termination of the Employee's employment or (B) the date on
which the Employee is eligible to participate in another employer’s comparable
health insurance plan as a full-time employee; and

 

(iii)       The Employee shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall any amounts received from other employment or otherwise by the
Employee offset in any manner the obligations of the Company hereunder, except
as specifically stated in clause (ii) above.

 

For purposes of this Agreement, the term “Just Cause” shall mean personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order or material breach of any provision of
this  Agreement.  For purposes of this paragraph, no act or failure to act on
the Employee’s part shall be considered “willful” unless done, or omitted to be
done, by the Employee not in good faith and without reasonable belief that the
Employee’s action or omission was in the best interest of the Company.

 

(b)           Termination by the Employee in Connection with a Change of
Control. The Employee may voluntarily terminate the Employee's employment
pursuant to this Agreement within twelve months following a Change of Control
and shall be entitled to compensation as set forth in Section 2(a) of this
Agreement in the event that, without the Employee’s express written consent,
there is:

 

(i)       an assignment by the Company to the Employee of any duties that are
materially inconsistent with his positions, duties, responsibilities and status
with the Company immediately prior to such Change of Control;

 



 -2- 

 

 

(ii)       a material change in the Employee’s reporting responsibilities,
titles or offices as an employee and as in effect immediately prior to such a
Change of Control; or

 

(iii)       a removal of the Employee from or a failure to re-elect the Employee
to the office of Market Area Executive of the Company, except in connection with
Just Cause, or the Employee’s death;

 

(iv)       a reduction by the Company in the Employee’s base salary, as in
effect immediately prior to the Change of Control;

 

(v)       a relocation of the principal executive office of the Company outside
of the Fort Wayne, Indiana area or, a requirement that the Employee be based
anywhere other than an area in which the Company’s principal executive office is
located, except for required travel on business of the Company to an extent
substantially consistent with the Employee’s present business travel
obligations;

 

(vi)       a failure by the Company to provide the Employee with the same fringe
benefits that were provided to the Employee immediately prior to a Change of
Control, or with a package of fringe benefits (including paid vacations) that,
though one or more of such benefits may vary from those in effect immediately
prior to such Change of Control, is substantially comparable in all material
respects to such fringe benefits taken as a whole;

 

(vii)       a failure by the Company to obtain the assumption of and agreement
to perform this Agreement by any successor as contemplated in Section 7 hereof;
or

 

(viii)       a failure by the Company to comply with any material provision of
this Agreement.

 

(c)           In the event that payments pursuant to this Agreement, either
alone or together with any other payments that are made by the Company to the
Employee, would constitute a “parachute payment” within the meaning of Section
280G(b)(3) of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations promulgated thereunder (“Section 280G”), or would result in the
imposition of a penalty tax pursuant to Section 280G, such payments shall be
reduced to the maximum amount that may be paid under Section 280G without
exceeding such limits. In the event a reduction in payments is necessary in
order to comply with the requirements of this Agreement relating to the
limitations of Section 280G or applicable banking regulatory limits, then such
reductions shall be applied based on the following principles, in order: (i) the
payment or benefit with the higher ratio of the parachute payment value to
present economic value (determined using reasonable actuarial assumptions) shall
be reduced or eliminated before a payment or benefit with a lower ratio; (ii)
the payment or benefit with the later possible payment date shall be reduced or
eliminated before a payment or benefit with an earlier payment date; and (iii)
cash payments shall be reduced prior to non-cash benefits; provided that if the
foregoing order of reduction or elimination would violate Code Section 409A,
then the reduction shall be made pro-rata among the payments or benefits
otherwise due or payable (on the basis of the relative present value of the
parachute payments).

 



 -3- 

 

 

(d)           Death of the Employee. This Agreement shall automatically
terminate upon the death of the Employee.

 

(e)           “Golden Parachute” Provision. Any payments made to the Employee
pursuant to this Agreement or otherwise are subject to and conditioned upon
compliance with 12 U.S.C. §1828(k) and any regulations promulgated thereunder.

 

(f)           Definition of “Change of Control”. A “Change of Control” shall
have the meaning set forth in Section 409A(a)(2)(A)(v) of the Code.

 

(g)           As a condition to receiving any payments under Section 2 of this
Agreement, the Employee shall agree to release the Companies and all of their
affiliates and subsidiaries, employees, directors and successors (the “Released
Parties”) from any and all claims that the Employee may have against the
Released Parties through the date of such release (the “Release”) in a form
similar to the attached Exhibit B, and no payments shall be made under Section 2
until such Release has become irrevocable, effective and enforceable. In the
event that the release execution period spans two tax years, no amount will be
payable under Section 2 until the second tax year.

 

3.             Confidential Information. The Employee acknowledges that the
Employee has learned and has access to confidential information regarding the
Company and its customers and businesses. The Employee agrees and covenants not
to disclose or use for the Employee's own benefit, or the benefit of any other
person or entity, any confidential information, unless or until the Company
consents to such disclosure or use or such information becomes common knowledge
in the industry or is otherwise legally in the public domain. The Employee shall
not knowingly disclose or reveal to any unauthorized person any confidential
information relating to the Company, its parent, subsidiaries or affiliates, or
to any of the businesses operated by them, and the Employee confirms that such
information constitutes the exclusive property of the Company. The Employee
shall not otherwise knowingly act (a) to the material detriment of the Company,
its subsidiaries, or affiliates, or (b) in a manner which is inimical or
contrary to the interests of the Company.

 

4.             Nonassignability. Neither this Agreement nor any right or
interest hereunder shall be assignable by the Employee, the Employee's
beneficiaries or legal representatives without the Company's prior written
consent; provided, however, that nothing in this Section 4 shall preclude (a)
the Employee from designating a beneficiary to receive any benefits which were
payable hereunder prior to the Employee's death, or (b) the executors,
administrators, or other legal representatives of the Employee or the Employee's
estate from assigning any rights hereunder to the person or persons entitled
thereto. The Company may assign this Agreement and Company’s rights hereunder in
whole, but not in part, to any entity with or into which either Company may
hereafter merge or consolidate or to which the Company may transfer all or
substantially all of its assets, provided that the assignee assumes all of the
Company’s obligations under this Agreement, either by operation of law or by
express written agreement.

 



 -4- 

 

 

5.             Non-Solicitation Provisions. If the Employee terminates his
employment with the Company for any reason other than in accordance with Section
2(b) of this Agreement, the Employee agrees that, for a period of 12 months
following the termination of the Employee's employment, the Employee shall not
(i) either as principal, agent, owner, shareholder or investor of more than 3%
of the stock, officer, director, partner, lender, independent contractor,
consultant or in any other capacity, engage in, have a financial interest in or
be in any way connected or affiliated with, or render advice or services to, any
person or entity that engages in any activity which would compete in any way
with the business operated by the Company in the counties where they do
business, or (ii) directly or indirectly, solicit, divert, take away or
interfere with, or attempt to solicit, divert, take away or interfere with, the
relationship of the Company or any of their subsidiaries with any person or
entity who is or was a customer, or employee or supplier of the Company or any
of their subsidiaries immediately prior to the date of termination.
Notwithstanding the foregoing, nothing contained herein shall prevent the
Employee from engaging directly or indirectly in any banking or financial
industry business in a county or counties in which the Company is doing business
if the only activity conducted in such county or counties is the servicing of
loans.

 

The parties hereto acknowledge and agree that the duration and area for which
the covenant not to compete and other covenants set forth in this Agreement are
to be effective are fair and reasonable and are reasonably required for the
protection of the Companies. In the event that any court determines that the
time period or the area, or both of them, are unreasonable as to any covenant
and that such covenant is to that extent unenforceable, the parties hereto agree
that the covenant shall remain in full force and effect for the greatest time
period and in the greatest area that would not render it unenforceable.

 

6.             No Attachment. Except as required by law, no right to receive
payment under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge or hypothecation or to
execution, attachment, levy, or similar process of assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect.

 

7.             Binding Agreement. This Agreement shall be binding upon, and
inure to the benefit of, the Employee and the Company and their respective
permitted successors and assigns.

 

8.             Amendment of Agreement. This Agreement may not be modified or
amended, except by an instrument in writing signed by the parties hereto.

 

9.             Waiver. No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be an estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver, unless specifically stated therein, and each waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than the act specifically waived.

 



 -5- 

 

 

10.           Severability. If, for any reason, any provision of this Agreement
is held invalid, such invalidity shall not affect the other provisions of this
Agreement not held so invalid, and each such other provision shall, to the full
extent consistent with applicable law, continue in full force and effect.

 

11.           Headings. The headings of the paragraphs herein are included
solely for convenience of reference and shall not control the meaning or
interpretation of any of the provisions of this Agreement.

 

12.           Governing Law; Regulatory Authority. This Agreement has been
executed and delivered in the State of Ohio and its validity, interpretation,
performance and enforcement shall be governed by the laws of the State of Ohio,
except to the extent that federal law is governing. If this Agreement conflicts
with any applicable federal law as now or hereafter in effect, then federal law
shall govern.

 

13.           Effect of Prior Agreements. This Agreement contains the entire
understanding between the parties hereto and supersedes any prior employment
agreement between the Company or any predecessor of the Company and the
Employee; provided that the Employment Agreement between the Company and the
Employee dated September 27, 2007 shall remain in full force and effect until
the term of this Agreement begins.

 

14.           Notices. Any notice or other communication required or permitted
pursuant to this Agreement shall be deemed delivered if such notice or
communication is in writing and is delivered personally or by facsimile
transmission or is deposited in the United States mail, postage prepaid,
addressed as follows:

 

If to the Company:

 

First Federal Bank of the Midwest.

601 Clinton St.

Defiance, OH 43512

 

If to the Employee:

 

Gregory R. Allen

1801 Firestone Dr

Findlay, OH 45840

 



 -6- 

 

 

[signature page follows]

 

 -7- 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officers, and the Employee has signed this Agreement, each as of
the day and year first above written.

 

Attest:         EMPLOYEE           By /s/ Gregory R. Allen       Gregory R.
Allen           FIRST FEDERAL BANK OF THE MIDWEST       /s/ Danielle Figley   By
/s/ Donald P. Hileman

 

 -8- 

 

 

EXHIBIT A

 

Terms of Employment as Market Area Executive – Fort Wayne

 

Reporting to: Donald P. Hileman, President and CEO.

 

Base Compensation: $8,461.53 bi-weekly; annualized at $220,000.00, with your
next merit review in February 2019. Effective upon execution of this Agreement,
this pay rate will be given retroactive effect to January 8, 2018 and you will
be paid a lump sum payment for the retroactive increase with the first paycheck
after that date.

 

Incentive Compensation:

·Annual Incentive opportunity equal to 25% of base salary upon satisfaction of
pre-established performance criteria.

·Commissions based on loan production and collected fees.

·Transition incentive bonuses up to $60,000 payable upon satisfaction of various
short-term performance goals related to the Fort Wayne market growth.

·Annual Restricted Stock Unit grant, with a value up to 10% of base salary upon
satisfaction of pre-established performance criteria and subject to 3 year cliff
vesting.

·Upon execution of this Agreement, a one-time Restricted Stock Unit grant for
3,000 shares of FDEF common stock, subject to 3 year cliff vesting

 

Other Benefits:

·Company provided vehicle.

·Direct payment and/or reimbursement of expenses related to membership fees for
approved social or civic organizations and one country club.

 

Please note that the compensation described above will be reviewed on an annual
basis and is subject to change with 30 day notice.

 



 -9- 

